AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   Northern District of Ohio


                                                               )
                             Plaintiff                         )
                                v.                             )      Case No.
                                                               )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
   A. Philip Randolph Institute of Ohio, League of Women Voters of Ohio, Ohio State Conference of the NAACP, Beatrice
      Griffin, Sarah Rikleen, C. Ellen Connally, Matthew Nowling, Ryllie Jesionowski, Soli Collins, and Marcus Germany
                                                                                                                  .


Date:
                                                                                     Attorney’s signature



                                                                                 Printed name and bar number




                                                                                           Address



                                                                                       E-mail address



                                                                                      Telephone number



                                                                                        FAX number
